Citation Nr: 1630157	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-22 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to total disability based on individual unemployability (TDIU).

2.  Entitlement to a rating in excess of 50 percent for service-connected migraine, cluster, and tension headaches (headache disability).

3.  Entitlement to a rating in excess of 40 percent for service-connected lumbar strain and muscular spasm (back disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from September 1981 to July 1994.

The Board notes the VA Form 8, Certification of Appeal, indicates this appeal comes to the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter the Agency of Original Jurisdiction (AOJ)) dated April 2011.  However, further review of the claims file reflects this appeal comes from a rating decision dated August 2010.  Specifically, following the August 2010 rating decision the Veteran submitted new, relevant, evidence relating to his claim for TDIU in October 2010.  Because the Veteran submitted this new evidence less than one year after the rating decision, the August 2010 rating decision did not become final and remains on appeal.  Accordingly, the period currently on appeal before the Board dates back to the Veteran's February 2010 claim.

In May 2016, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to increased ratings for service-connected headache and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to follow substantially gainful occupation.
CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to TDIU.  The evidence reflects the Veteran last worked in January of 2008.

Under VA regulations, a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

During the period on appeal, the Veteran has been assigned a 50 percent rating for his headache disability and a 40 percent rating for his back disability, for a combined rating of 70 percent.  Therefore, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed, TDIU is granted.

The Veteran attended four years of high school education, and did not attend any college.  His primary training was as an aircraft mechanic in the Air Force.  Following service he worked in a variety of jobs.  Most recently, he was employed as a technician in RV sales until January 2008, when he reports he had to stop working due to his migraines and back disabilities.

The evidence supports the Veteran's contentions that he is currently unemployable due to his service-connected disabilities.  First, his service-connected back disability impedes his ability to perform manual labor, and his migraine disability impacts his ability to perform sedentary work in an office environment.  Furthermore, in a September 2010 statement the Veteran's most recent employer indicated his migraine headaches and back problems caused him to take longer breaks or leave early, and as a result the Veteran could not work a full eight hours on most days.  Finally, in a June 2011 letter the Veteran's private physician opined he was unable to work or be fully employed as a result of his medical conditions, including his back and migraine disabilities.

Therefore, affording the Veteran all benefit of the doubt, he is unable to secure and follow substantially gainful occupation due to his service-connected disabilities.  Accordingly, TDIU is granted.

Because this constitutes a full grant of all issues sought on appeal, a detailed discussion of VA's various duties to notify and assist is unnecessary as any potential failure of VA in fulfilling these duties is harmless error.


ORDER

Entitlement to total disability based on individual unemployability is granted, 
subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board observes that, in addition to the TDIU issue addressed above, the Veteran properly perfected an appeal on issues of entitlement to higher schedular ratings for service-connected migraine headaches and low back disability.  The May 2016 hearing transcript reflects that, following a pre-hearing conference, the Veteran only elected to pursue the claim of entitlement to TDIU.  However, the undersigned did not record an explicit and unambiguous withdrawal of the increased rating claims from the Veteran.  As such, the Board cannot provide reasons and bases supporting a conclusion that the Veteran has, in fact, withdrawn the issues of entitlement to higher schedular ratings for service-connected migraine headaches and low back disability.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996) (withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant).  The Board, therefore, remands these issues for clarification and, if necessary, issuance of a supplemental statement of the case which reflects consideration of extraschedular referral based upon the combined effects of service-connected disability.  See Johnson v. McDonald, 762 F. 3d 1362, 1365 (2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Additionally, in July 2013 the Veteran submitted a signed authorization to release medical information from private physician J.S., who the Veteran described had been treating his back pain for approximately the past year and a half on a monthly basis.  Review of the record reflects these identified, relevant records have not been obtained.  Since the Veteran's July 2013 release has since expired, upon remand the AOJ should obtain a new signed release from the Veteran then obtain these relevant records if the Veteran elects to pursue his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Clarify with the Veteran whether he desires to continue his appeal on the issues of entitlement to a rating greater than 50 percent for migraine headaches and entitlement to a rating greater than 40 percent for lumbar spine disability.

2.  If the Veteran elects to pursue an appeal on the issues of entitlement to a rating greater than 50 percent for migraine headaches and entitlement to a rating greater than 40 percent for lumbar spine disability, ask the Veteran to identify and complete the proper authorization for all relevant private medical records, including records from J.S. described in release dated July 2013.

3.  If the Veteran elects to pursue an appeal on the issues of entitlement to a rating greater than 50 percent for migraine headaches and entitlement to a rating greater than 40 percent for lumbar spine disability, readjudicate the claims based on the evidence of record which specifically considers extraschedular referral based upon the combined effects of service-connected disability.  See Johnson v. McDonald, 762 F. 3d 1362, 1365 (2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


